DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 5/1/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 6, 7, 9, 10, 11, 13, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2 recites “the wavelength”; claim 3, line 2 recites “the wavelength”; claim 4, line 2 recites “the wavelength”; claim 9, line 3 recites “the temperature”, line 4 recites “the power”, line 5 recites “the build quality”; claim 10, line 2 recites “the temperature”, line 4 recites “the power”, line 4 recites “the build quality”; claim 11, line 3 recites “the surface”; claim 13, line recites “the direction, the hopper”, line 3 recites “the porosity”; claim 20, line 4 recites “the surface”; line 6 recites “the temperature, the regions”; claim 21, line 3 recites “the focusing optic”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 3 recites “can be”, claim 21, line 2 recites “may be” which renders the claim indefinite because the phrase “can be” or “may be” are not a positive recitation.  It is suggested to delete the phrase “can be; may be” and change to “is”.  Appropriate correction is required.
Claim 7 recites the acronym “QBH” which renders the claim indefinite because is it unclear what the acronym “QBH” stands for.  It is suggested to add the definition of QBH in the claims.  
Claim 21, lines 4-5 recites “1f”; claim 22, lines 2-3 recites “2f” which renders the claim indefinite because it is unclear what 1f or 2f stands for.  For examination purposes, it is interpreted that “1f or 2f” means 1 focal length or 2 focal length.
Claims 5, 8, 12, 14-19 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagano (US 2003/0052105).
With respect to the limitations of claim 1, Nagano teaches an additive manufacturing system (title) comprising a light source (Fig 13, exposure head 42, laser beam 14, 0132) configured to provide a multi-spot 1-D image, a multi-spot 2-D image (multiple spots, see figure 13) or both on a powder bed (powder body 212, 0132); the images have a sufficient power density to fuse and build a part from the powder (0017, 0018, 0092-0093).
With respect to the limitations of claims 3, 4, 6, 8 and 11, Nagano teaches an array (Fig 13, exposure units 18, 0132) of laser diodes (fiber-input-exciting module 174 using a GaN-based semiconductor laser for emitting a laser beam) operating in the wavelength range of about 400 nm to about 500 nm (0107, oscillating at a wavelength of 450 nm); the light source comprises an array of optical fibers (Figs 10, 17, fiber 180, 0146) coupled to laser diodes (fiber-input-exciting module 174 using a GaN-based semiconductor laser for emitting a laser beam) operating in the wavelength range of about 400 nm to about 500 nm (0018, 0030, 0032, 0083, 0086, 0107); comprising a single bundle of individual optical fibers (180) coupled to individual light sources (18) that is reimaged with an optic (Figs 15-17, reflection mirror 70, 0147) that can be 1:0.5, 1:1, 1:2 up to and including 1:10; the light source is individual fibers (fiber 180) mounted independently (exposure units 18); comprising a print head consisting of an array of light sources (Fig 12, UV sources 221 to 224, exposure units 181 to 184 0123) that is mounted on an x-y gantry system (XY positioning mechanism 20, 0122) for translating the 1-D or 2-D image across the surface of the powder bed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1, further in view of Mead (US 2011/0122482).
With respect to the limitations of claim 2, Nagano discloses an array of fibers coupling light from an array of fiber lasers (180) operating in the wavelength range of 300 nm to 500nm (0107).  Nagano discloses the claimed invention except for the fiber lasers are fiber Raman lasers.  However, Mead discloses the fiber lasers are fiber Raman lasers (Fig 1, pump diodes 110, fiber-laser modules 101-103, Raman-converter 131, 0046, 0050) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a fiber laser with the fiber lasers are fiber Raman lasers of Mead for the purpose of providing a known Raman fiber laser that provides greater gain bandwidth than the original laser which results in a wider spectrum of differing wavelengths to be generated, enabling more system-design flexibility (0030).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1, further in view of Yalin (US 2012/0051084).
With respect to the limitations of claim 5, Nagano disclose comprising an array of optical fibers having diameters (180).  Nagano discloses the claimed invention except for the optical fibers having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm.  However, Yalin discloses optical fibers (Figs 2, 3, fibers 16a-16c, 045) having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm (200/220 µm fiber, 0018, 0024) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having an array of optical fibers silent to the diameter with the optical fibers having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm Yalin for the purpose of providing a known optical fiber diameter that provides for the transmission of laser pulses with high output beam quality (0003).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1, further in view of Rinzer (US 2010/0215326).
With respect to the limitations of claim 7, Nagano discloses the claimed invention except for the light source is a bundle of fibers mounted in a single QBH connector.  However, Rinzer discloses the light source (Fig 3, laser 301, 0033) is a bundle of fibers (0046, bundle of optical fiber cables) mounted in a single QBH connector (QBH connector, 0033) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a bundle of optical fibers silent to the connection type with the light source is a bundle of fibers mounted in a single QBH connector of Rinzer for the purpose of using a known connection configuration that is suitable for the efficient transmission of a laser along an optical fiber path.

Claims 9, 10, 14, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1, further in view of Hopkinson (WO 2013/021173).  Hopkinson (US 2014/0314613) is being used as an English language equivalent for Hopkinson (WO 2013/021173).  
With respect to the limitations of claims 9 and 10, Nagano discloses the claimed invention but is silent to comprising a high resolution thermal imaging camera for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis; comprising a pyrometer array for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis.  However, Hopkinson discloses further comprising a high resolution thermal imaging camera or a pyrometer (Figs 1-6, pyrometer or a thermal imaging camera 31, 0112) for directly monitoring the temperature in each spot during operation (multiple laser spots at central portion 24, 0108) and providing a feedback signal to a microprocessor (0044, 0050, 0054) that controls the power to each spot and therefore the build quality of the part on a spot by spot basis (0009, 0012-0014) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano silent to a high resolution thermal imaging camera or pyrometer with the comprising a high resolution thermal imaging camera for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis; comprising a pyrometer array for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis of Hopkinson for the purpose of providing a known sensor / controller configuration that adjust laser power based on a temperature feedback to achieve a desired laser power for sintering (0043, 0050, 0054).
With respect to the limitations of claim 14 and 15, Hopkinson discloses the control signal comprises a signal proportional to the temperature of the powder bed (before the start of laser sintering, the temperature signal from pyrometer or a thermal imaging camera 31 includes a temperature of the powder bed); the temperature signal comprises a signal proportional to the temperature of the melt puddle produced at each point of the 1-D or 2-D image on the powder bed (during laser sintering, the temperature signal from pyrometer or a thermal imaging camera 31 includes a melt puddle temperature).
With respect to the limitations of claim 20, Nagano teaches comprising a print head consisting of an array of light sources (Fig 12, UV sources 221 to 224, exposure units 181 to 184 0123) that is mounted on an x-y gantry system (XY positioning mechanism 20, 0122) for translating the 1-D or 2-D image across the surface of the powder bed.  Nagano discloses the claimed invention except for the print head integrates an optical system with a thermal imaging camera system to reimage and control the temperature of the powder in the regions exposed to the fiber array or diode array image.
However, Hopkins discloses the print head integrates an optical system (Fig 4, mirrors 34, 0118) with a thermal imaging camera system  (Figs 1-6, pyrometer or a thermal imaging camera 31, 0112) to reimage and control the temperature of the powder in the regions exposed to the fiber array or diode array image (0009, 0012-0014) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano silent to a thermal imaging camera with the print head integrates an optical system with a thermal imaging camera system to reimage and control the temperature of the powder in the regions exposed to the fiber array or diode array image of Hopkinson for the purpose of providing a known sensor / controller configuration that adjust laser power based on a temperature feedback to achieve a desired laser power for sintering (0043, 0050, 0054).
With respect to the limitations of claim 22, Nagano discloses a reimaging optic (Fig 12, 13, homogenizer 26, 0081) with the source (laser beam source 22) at least away from the lens (condensing lens 30, 0081) and the image at least away from the lens in the opposite direction.  Nagano in view of Hopkinson discloses the claimed invention except for the reimaging optic with the source at least 2f away from the lens and the image at least 2f away from the lens in the opposite direction.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the reimaging optic with the source at least 2f away from the lens and the image at least 2f away from the lens in the opposite direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable focal distance involves only routine skill in the art (see MPEP 2144.04).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1, further in view of Inoue (US 2009/0025638).
With respect to the limitations of claims 12 and 13, Nagano discloses a rotating wheel to compress and compact the powder, reducing the porosity of the powder bed (Fig 1, roller 364, powder body 212, 0079).  Nagano discloses the claimed invention except for the additive manufacturing system comprising that uses a gravity fed powder delivery system that operating in both directions; the roller moving opposite to the direction of the hopper travel.  However, Inoue discloses the additive manufacturing system comprising that uses a gravity fed powder delivery system (Fig 1, powder feed 30, 0098) that operating in both directions (+/- Y, 0098); the roller moving opposite (Fig 6, leveling member 95, 0198) to the direction of the hopper travel is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a roller with the additive manufacturing system comprising that uses a gravity fed powder delivery system that operating in both directions; the roller moving opposite to the direction of the hopper travel of Inoue for the purpose of providing a known powder delivery system and roller movement configuration that is suitable for the building of 3D parts in a laser sintering system. 

Claims 11, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1.
With respect to the limitations of claim 11, Nagano discloses the claimed invention except for comprising a print head consisting of an array of light sources that is mounted on an x-y gantry system for translating the 1-D or 2-D image across the surface of the powder bed.  However, in another embodiment, Nagano discloses comprising a print head consisting of an array of light sources (Fig 12, UV sources 221 to 224, exposure units 181 to 184 0123) that is mounted on an x-y gantry system (XY positioning mechanism 20, 0122) for translating the 1-D or 2-D image across the surface of the powder bed is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having moveable laser beam spots with the known X-Y gantry beam movement configuration of another embodiment of Nagano for the purpose of providing a known alternative beam movement configuration that is suitable for movement of a plurality of laser beam spots in an additive manufacturing system. 
With respect to the limitations of claims 16, 17, 18 and 19, Nagano teaches the s system comprises a blue laser source (0107, oscillating at a wavelength of 450 nm) for fusing power a material comprising a metal (0195, stainless steel 420).  Nagano discloses the claimed invention except for the powder is copper, gold or aluminum.  However, Nagano discloses that the selection of a specific powder material suitable for a specific purpose (0195) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date to adapt the additive manufacturing system of Nagano silent to the metal powder is copper, gold or aluminum with the metal powder is copper, gold or aluminum of Nagano for the purpose of selecting a specific material that is suitable for its intended purpose (0195).

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) in view of Hopkinson (WO 2013/021173) as applied to claims 1 and 20, further in view of Tomohiro (JP 2007025003).  An English machine translation of Tomohiro (JP 2007025003) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 21, Nagano discloses the print head consists of a collimator (Figs 1, 2, homogenizer 26 serving as a shaping optical system for collimating laser beams, 0081), the focusing optic consists of a plano-convex lens, a plano-convex asphere lens (condensing lens 30, 0081), here the source (laser beam source 22, 0081) is 1f away from the collimating lens (26) and 1f away from the focusing lens (30).  Nagano in view of Hopkins discloses the claimed invention except for the collimator may be a plano-convex lens, a plano-convex asphere lens, a doublet or a triplet lens pair.
However, Tomohiro discloses the collimator may be a plano-convex lens (Pg 22, Pgh 14, plano-convex lens), a plano-convex asphere lens, a doublet or a triplet lens pair and the focusing optic consists of a plano-convex lens, a plano-convex asphere lens is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a collimator and focusing optics with the collimator may be a plano-convex lens, a plano-convex asphere lens, a doublet or a triplet lens pair of Tomohiro for the purpose of providing known plano-convex lens configuration that is suitable for collimating laser light from an optical fiber (Figs 5, 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/13/2022